Citation Nr: 0521953	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
November 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied entitlement to nonservice-connected 
disability pension benefits.


FINDINGS OF FACT

1.  The veteran is 55 years old and completed 12 years of 
grade school; he had military service during the Vietnam era, 
and he has work experience as an automobile assembly worker.  
The veteran is not currently service-connected for any 
disabilities.

2.  The veteran does not have one disability ratable at 60 
percent or more, or a single disability rated at 40 percent 
or more with additional nonservice-connected disabilities to 
bring the combined rating to 70 percent or more.

3.  The veteran's disabilities do not render him incapable of 
substantially gainful employment, consistent with his age and 
education.


CONCLUSION OF LAW

A permanent and total disability rating for pension purposes 
is not warranted.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.342, 4.15, 4.16, 
4.17 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000. 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 
5107 (West 2002). This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and to affirm VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

VCAA notice, as required by 38 U.S.C.A. §5103 (a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). In this case, the RO provided the veteran with notice 
of the VCAA in a May 2003 letter prior to the initial 
decision in July 2003. Therefore, there is no timing 
deficiency.

Moreover, the requirements with respect to the content of the 
VCAA notice are met in this case. VCAA notice consistent with 
38 U.S.C.A. §5103 (a) and 38 C.F.R. §3.159 (b) must: (1) 
Inform the claimant about information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim. The 
"fourth element" of the notice requirement comes from the 
language of 38 U.S.C.A. §3.159 (b) (1).

In this case, the RO informed the veteran in the May 2003 
VCAA letter about information and evidence that was necessary 
to substantiate the claim for service connection for a 
chronic skin disorder. The RO informed the veteran what 
evidence had to be shown to establish service connection. It 
also informed him what evidence or information was needed 
from him and what he could do to help with his claim. 
Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has also informed the veteran in a rating 
decision in July 2003 and through another rating decision in 
February 2004, and a statement of the case in October 2003 
and a supplemental statement of the case in February 2004 of 
the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. §20.1102 (harmless error). As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the veteran also has been 
satisfied in this case. VA medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the claim.  VA made reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim and the VCAA letter in May 2003 
suggested evidence to submit that would aid in substantiating 
the claim.  The RO also obtained comprehensive medical 
examinations to insure that it had a record that would 
support an informed determination.

In sum, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed in this decision below the development of 
the claim has been consistent with the provisions of the 
VCAA. Under these circumstances, the Board can identify no 
further development that would avail the veteran or raise the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on merits.


Analysis

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  The 
veteran meets the service requirements with his active 
military service during the Vietnam era.  See 38 U.S.C.A. § 
1521 (West 2002).  The veteran does contend and the evidence 
does not show that he meets the criteria under 38 U.S.C.A. § 
1502 that provide VA will consider a veteran to be 
permanently and totally disabled if he is a patient in a  
nursing home for long-term care due to disability, or 
determined to be disabled for Social Security Administration 
(SSA) purposes.  The veteran stated in his initial 
application for this benefit in March 2003 that he did not 
have enough work credits to receive SSA benefits.  
Furthermore, the veteran being 55 years of age, he does not 
meet the age threshold for payment of pension.  See 38 
U.S.C.A. § 1513 (West 2002).

Therefore, to establish his eligibility for nonservice-
connected pension benefits, the evidence must demonstrate 
that he is permanently and totally disabled from disabilities 
that are not the result of the his own willful misconduct.  
Here the veteran's Axis I psychiatric diagnoses on the 
November 2003 VA examination are alcohol dependence and 
alcohol-induced mood disorder and nicotine dependence, 
disorders which the RO has rated as willful misconduct.  As 
such they may not be considered as a disability for payment 
of disability pension.  38 C.F.R. §§ 3.3, 3.301, 3.323(b)(2).  
Furthermore the substance abuse is not shown to be secondary 
to a service-connected disability.  See Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268  F.3d 1340 
(Fed. Cir. 2001) (en banc order).  The veteran does not have 
a service-connected disability; thus, this limited exception 
does not apply.  

VA regulations provide a combination of "objective" and 
"subjective" standards. Brown v. Derwinski, 2 Vet. App. 444, 
446 (1992). Permanent and total disability may be shown in 
one of two ways: (1) the veteran must be unemployable as a 
result of a lifetime disability (the "subjective" standard 
based on the disabilities, age, occupational background and 
other related factors of the individual veteran whose claim 
is being adjudicated); or (2) the veteran suffers from a 
lifetime disability that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation (the "objective" standard, based on the 
percentage ratings assigned for each disability from the 
Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17). 38 U.S.C.A. § 1502(a)(1), (2) 
(as in effect prior to September 17, 2001); 38 C.F.R. §§ 
3.321(b)(2), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19 
(2004); Brown, 2 Vet. App. at 446.  See also Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  To meet this objective 
test, the veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the veteran's permanent disabilities must be rated, singly or 
in combination, as 100 percent.  

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See  
38 C.F.R. § 4.17 (2004).  

If there is only one disability, this disability shall be 
ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16 (2004).

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disabilities, age, occupational background and other 
related factors, a permanent and total disability rating for 
pension purposes may be assigned on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(2), 4.17(b) (2004).

Applying this framework of analysis, the Board notes 
initially that the veteran does not meet any of the criteria 
under the average person standard and, as will be explained 
below, his disabilities when combined do not meet the level 
of impairment to warrant extraschedular consideration.  In 
claims for a permanent and total disability rating for 
pension purposes, the Board reviews the evaluation of each of 
the veteran's eligible disabilities.  

The record contained a comprehensive VA general medical 
examination and examination of the joints in November 2003 
that supplemented the above mentioned psychiatric evaluation 
and contemporaneous VA outpatient treatment reports.  The 
general medical examination showed he complained of 
musculoskeletal problems mainly and the examiner diagnosed 
blood pressure fluctuation likely secondary to recent alcohol 
intake, minimally symptomatic mild chronic obstructive 
pulmonary disease with emphysema (COPD), macrocytosis and 
chronic alcohol and tobacco dependency.  A pulmonary function 
study showed DLCO 81%, FEV1 90%, FEV1-FVC 85% which does not 
meet the criteria for a 10 percent evaluation.  38 C.F.R. 
§ 4.97, Diagnostic Code 6604 provides a 10 percent evaluation 
for COPD where there is DLCO 66-80%, FEV1 71-80% or FEV1-FVC 
71-80%.   The examiner did not diagnose hypertension and, in 
any event, the fluctuation in blood pressure was deemed 
likely secondary to alcohol intake.  The macrocytosis was 
manifested by slightly reduced hemoglobin (13.7 g%), which is 
well above the analogous rating for anemia.  38 C.F.R. 
§ 4.117, Diagnostic Code 7700 provides a 0 percent evaluation 
for hemoglobin 10gm/100ml or less, asymptomatic. 

The examination of the joints revealed the veteran referred 
complaints to the right ankle and the left wrist.  The 
examiner noted the veteran did not appear to be in any pain 
and that he had a normal heel-toe gait.  There was swelling, 
no deformity and normal alignment of the ankle and a well-
healed surgical scar.  He complained of pain and tenderness 
behind the lateral malleolus and the range of motion was 
extension 10 degrees, flexion 20 degrees, inversion 15 
degrees and eversion 5 degrees.  He had good power against 
resistance and a palpable ankle pulse.  The X-ray revealed no 
arthritis and status post surgery involving the lateral 
malleolus.  The diagnosis was status post fracture of the 
lateral malleolus with adequate range of motion and 
satisfactory healing.  The standardized joint motion of the 
ankle is dorsiflexion 0 to 20 degrees, plantar flexion 0 to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  The veteran's 
objective findings, normal gait, extension 10 degrees and 
flexion 20 degrees, when compared with the pertinent planes 
of motion in the rating scheme, would more nearly approximate 
a 10 percent evaluation for "moderate" limitation of motion 
under Diagnostic Code 5271.   

Regarding the left wrist, the examiner noted the veteran was 
right-handed.  There was mild deformity, no tenderness and no 
swelling.  The range of motion was extension 45 degrees, 
flexion 50 degrees, radial deviation 10 degrees, ulnar 
deviation 20 degrees and rotation was 65 degrees on both 
sides.  The veteran's grip strength was moderate and less 
than on the right side, which is the major or dominant 
extremity.  The examiner noted a complaint of tingling and 
numbness of both hands.  The X-ray revealed a healed fracture 
of the distal radius with a minor dorsal tilt.  The diagnosis 
was healed fracture of the distal radius with minor deformity 
and limitation of motion.  

Plates I provides the following standardized motion for the 
wrist: dorsiflexion (extension) 0 to 70 degrees and palmar 
flexion 0 to 80 degrees, ulnar deviation 0 to 45 degrees and 
radial deviation 0 to 20 degrees.  38 C.F.R. § 4.71.  
Limitation of motion of the wrist (major or minor) with 
dorsiflexion less than 15° or palmar flexion limited in line 
with forearm, is rated 10 percent.  This is the maximum 
scheduler evaluation for limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  Thus the veteran receives the 
maximum evaluation for the minor wrist based on limitation of 
motion.  The veteran also received a dental examination and 
the examiner noted a traumatic fibroma of the lip but no 
functional impairment, so there is no significance to this 
from the rating perspective.  See generally, 38 C.F.R. 
§ 4.150

The combined rating for all disabilities that can be 
considered is 20 percent.  See 38 C.F.R. § 4.25 (2004).  
Clearly, the evidence of record does not demonstrate that the 
veteran is permanently and totally disabled from his 
disabilities that are not the result of his own willful 
misconduct.  He does not have a single disability that is 
totally disabling, and after applying the combined rating 
scheme under 38 C.F.R. § 4.25, his ratable disabilities are 
not more than 20 percent disabling.  Therefore, the veteran 
does not objectively warrant a permanent and total disability 
evaluation for pension purposes.  He does not have 
disabilities, which would meet the "average person" test for 
permanent and total disability.  See 38  U.S.C.A. § 1502(a); 
38 C.F.R. §§ 4.15, 4.16 (2004).  

Evidence of record in this case also does not show that the 
veteran warrants consideration of entitlement to nonservice-
connected pension benefits on an extraschedular basis.  The 
evidence does not show that the veteran is unemployable by 
reason of disability, age, education, and occupational 
history.  The veteran has reported that he last worked in 
1993 assembling automobiles, but the Board must assess his 
claim in light of the record and cannot consider disabilities 
deemed of willful misconduct.  In sum, the record does not 
show disabilities that would render him unemployable when 
considered with his age, education and employment background.

The Board has noted the argument advanced by the 
representative and the veteran that the RO did not consider 
entitlement on an extraschedular basis.  However, a 
prerequisite for such consideration is that the veteran be 
found unemployable even though his disabilities may not meet 
the schedular percentages.  In other words, simply not 
meeting the schedular criteria is not sufficient to trigger 
extraschedular consideration where unemployability is not 
shown.  

Clearly, the RO considered this alternative, but did not find 
him unemployable after considering the record, which included 
contemporaneous comprehensive medical examinations, and 
noting the combined schedular evaluation.  The RO gave an 
adequate explanation in the rating decision, the SOC and 
SSOC.  As the Board finds that the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107.  




ORDER

Entitlement to nonservice-connected disability pension 
benefits is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


